Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2015

                                      No. 04-15-00469-CV

           CASH BIZ, LP, Redwood Financial, LLC, Cash Zone, LLC dba Cash Biz,
                                     Appellants

                                                 v.

      Hiawatha HENRY, Addie Harris, Montray Norris, and Roosevelt Coleman Jr., et al.,
                                      Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-01545
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
         In this accelerated appeal, Appellant’s brief was due to be filed with this court on August
24, 2015. Before the brief was due, Appellant filed an agreed first motion for extension of time
to file Appellant’s brief until September 3, 2015, for an extension of ten days.
       Appellant’s motion for an extension of time to file Appellant’s brief is GRANTED.
Appellant’s brief is due on September 3, 2015. See TEX. R. APP. P. 38.6(d).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court